               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



DEMOCRACY NORTH CAROLINA,           )
THE LEAGUE OF WOMEN VOTERS          )
OF NORTH CAROLINA,                  )
DONNA PERMAR, JOHN P. CLARK,        )
MARGARET B. CATES,                  )
LELIA BENTLEY, REGINA WHITNEY       )
EDWARDS, ROBERT K. PRIDDY II,       )
SUSAN SCHAFFER, and                 )
WALTER HUTCHINS,                    )
                                    )
               Plaintiffs,          )
                                    )
    v.                              )             1:20CV457
                                    )
THE NORTH CAROLINA STATE            )
BOARD OF ELECTIONS,                 )
DAMON CIRCOSTA, in his              )
official capacity as CHAIR          )
OF THE STATE BOARD OF               )
ELECTIONS, STELLA ANDERSON,         )
in her official capacity as         )
SECRETARY OF THE STATE              )
BOARD OF ELECTIONS,                 )
KEN RAYMOND, in his official        )
capacity as MEMBER OF THE           )
STATE BOARD OF ELECTIONS,           )
JEFF CARMON III, in his             )
official capacity as MEMBER         )
OF THE STATE BOARD OF               )
ELECTIONS, DAVID C. BLACK,          )
in his official capacity as         )
MEMBER OF THE STATE BOARD           )
OF ELECTIONS, KAREN BRINSON         )
BELL, in her official               )
capacity as EXECUTIVE               )
DIRECTOR OF THE STATE BOARD         )
OF ELECTIONS, THE NORTH             )
CAROLINA DEPARTMENT OF              )




   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 1 of 12
TRANSPORTATION, J. ERIC             )
BOYETTE, in his official            )
capacity as TRANSPORTATION          )
SECRETARY, THE NORTH                )
CAROLINA DEPARTMENT OF              )
HEALTH AND HUMAN SERVICES,          )
and MANDY COHEN, in her             )
official capacity as                )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
               Defendants.          )
                                    )
     and                            )
                                    )
PHILIP E. BERGER, in his            )
official capacity as                )
PRESIDENT PRO TEMPORE OF THE        )
NORTH CAROLINA SENATE, and          )
TIMOTHY K. MOORE, in his            )
official capacity as SPEAKER        )
OF THE NORTH CAROLINA HOUSE         )
OF REPRESENTATIVES,                 )
                                    )
   Defendant-Intervenors.           )


                                 ORDER

     On September 28, 2020, Executive Defendants filed a Notice

of Filing advising this court of “[t]he implementation of

Numbered Memo 2020-19 by the State Board of Elections (attached

as Exhibit A), issued consistent with the Order entered by this

Court on August 4, 2020.” (Doc. 143 at 1.) It is not immediately

clear why this notice was filed with this court; ordinarily,

compliance with an order of this court would require a party to



                                 - 2 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 2 of 12
request some type of enforcement for noncompliance rather than a

suggestion that this court review purported compliance.

Nevertheless, because silence could be misconstrued as approval

from this court, this court has reviewed the attached Memo

2020-19, (Ex. A (Doc. 143-1)), and does not find it consistent

with this court’s order entered on August 4, 2020, (see Doc.

124).

        It appears to this court that Memo 2020-19 issued by the

North Carolina State Board of Elections may be reasonably

interpreted to eliminate the one-witness requirement under the

guise of compliance with this court’s order. This court finds a

status conference is necessary in light of this court’s present

concern that alleged compliance with this court’s order is

resulting in elimination of a duly-enacted statute requiring a

witness to an absentee ballot.

        N.C. Gen. Stat. § 163-231(a), as amended by HB 1169 and

upheld by this court, specifies the procedure for voting an

absentee ballot, including the requirement that one person

witness the voter completing their absentee ballot. N.C. Gen.

Stat. § 163-231(a). HB 1169 amends the requirement that there be

two witnesses:

        For an election held in 2020, notwithstanding [N.C.
        Gen. Stat. §] 163-229(b) and [N.C. Gen. Stat. §] 163-
        231(a), and provided all other requirements for


                                 - 3 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 3 of 12
     absentee ballots are met, a voter’s returned absentee
     ballot shall be accepted and processed accordingly by
     the county board of elections if the voter marked the
     ballot in the presence of at least one person who is
     at least 18 years of age and is not disqualified by
     [N.C. Gen. Stat. §] 163-226.3(a)(4) or [N.C. Gen.
     Stat. §] 163-237(c), provided that the person signed
     the application and certificate as a witness and
     printed that person’s name and address on the
     container-return envelope. For an election held in
     2020, notwithstanding [N.C. Gen. Stat. §] 163-229(b),
     the State Board of Elections may prepare applications
     for each container-return envelope providing for a
     space for the identification of one person witnessing
     the casting of the absentee ballot in accordance with
     [N.C. Gen. Stat. §] 163-231, that person’s signature,
     and that person’s printed name and address.

2020 N.C. Sess. Laws 2020-17 (H.B. 1169) § 1.(a)(emphasis

added).

     Notably, for an absentee ballot to be valid, the voter must

have marked the ballot in the presence of the witness and the

witness must sign the ballot as a witness. (See id.) Nothing

about this court’s preliminary injunction order can or should be

construed as finding that the failure of a witness to sign the

application and certificate as a witness is a deficiency which

may be cured with a certification after the ballot has been

returned. (See Doc. 124.) Furthermore, this court’s order cannot

in any way be construed to permit a missing witness signature to

be cured by “sending the voter a certification,” as indicated by

Memo 2020-19. (Doc. 143-1 at 2.)




                                 - 4 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 4 of 12
     Plaintiffs in this action challenged the witness

requirement to an absentee ballot. (See Doc. 10 at 32-36; Doc.

31 at 5.) Executive Defendants, including the North Carolina

State Board of Elections, while expressing support for

eliminating the witness requirement, (Doc. 58 at 27), opposed

Plaintiffs’ request and defended the one-witness requirement:

     In light of the plaintiffs’ failure to show that the
     witness requirement presents a significant burden and
     the Court’s preference for granting preliminary
     injunctions that maintain the status quo rather than
     create a new one, this Court should deny this request
     for an injunction. Pashby v. Delia, 709 F.3d at 319.

(Id. at 28.)

     In accordance with Executive Defendants’ position, this

court declined to enjoin the One-Witness Requirement under

§ 163-231(a), as amended by HB 1169. (Doc. 124 at 102.) This

court found:

     [E]ven high-risk voters can comply with the One-
     Witness Requirement in a relatively low-risk way, as
     long as they plan ahead and abide by all relevant
     precautionary measures, like social distancing, using
     hand sanitizer, and wearing a mask; in other words,
     the burden on voters is modest at most.

          Turning to the State’s interest, the court first
     notes that, while the evidence does not demonstrate
     that the witness requirement is integral to initially
     detecting voter fraud, the deterrent effect of the
     One-Witness Requirement, in addition to North
     Carolina’s recent history of voter fraud involving
     absentee ballots, are sufficiently weighty to justify
     the modest burden on voters.



                                 - 5 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 5 of 12
             Plaintiffs have not demonstrated a likelihood of
        success on the merits of their constitutional
        challenge to the One-Witness Requirement under the
        Anderson-Burdick balancing test.

(Id.)

        This court did, however, grant relief to Plaintiffs on

their alleged due process violation, finding for purposes of the

preliminary injunction that,

        Plaintiffs have demonstrated a likelihood of success
        that the current process available to absentee voters
        is constitutionally inadequate; Plaintiffs have
        therefore demonstrated a likelihood of success on
        their procedural due process claim. The court finds an
        injunction should issue prohibiting the State BoE from
        disallowing or rejecting absentee ballots without due
        process as to those ballots with a material error that
        is subject to remediation, such as a signature
        mismatch or deficient witness contact information.

(Id. at 159-60.) Notably here, this court’s findings did not

include any finding that an absent witness signature was or is a

curable defect. (See id.) This court’s findings were limited to

circumstances in which “the ballot is rejected for a reason that

is curable, such as incomplete witness information, or a

signature mismatch, and the voter is not given notice or an

opportunity to be heard on this deficiency . . . .” (Id. at

156.) As a result of these findings, this court ordered that

“Defendants, including the North Carolina State Board of

Elections, are PROHIBITED AND ENJOINED from the disallowance or

rejection, or permitting the disallowance or rejection, of


                                 - 6 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 6 of 12
absentee ballots without due process as to those ballots with a

material error that is subject to remediation.” (Doc. 124 at 187

(emphasis added).) Those errors subject to remediation were

limited, according to the evidence presented by the State of

North Carolina at the hearing on the preliminary injunction.

     Notwithstanding the fact this court upheld the one-witness

requirement and limited the due process remedy to those defects

which were subject to remediation, it now appears that on

September 22, 2020, the North Carolina State Board of Elections

has eliminated the one-witness requirement under the guise of

compliance with this court’s order. (See Doc. 143-1 at 2.)

     According to Memo 2020-19 filed as part of the Notice of

Filing, the North Carolina State Board of Elections has

determined that the fact the “[w]itness or assistant did not

sign” is a deficiency that can be cured by “sending the voter a

certification.” (Id.) This court finds, following review, and

preliminarily, that procedure and cure as set out in Memo

2020-19 is not consistent with this court’s order.

     First, sending the “voter a certification” to remedy the

absence of a witness signature appears to allow the voter to

perform some type of post-election certification of the ballot

such that the witness requirement is eliminated entirely. That

policy ignores the fact that this court’s order upheld the


                                 - 7 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 7 of 12
one-witness requirement and in so doing found that it was a

reasonable measure to deter fraud. (Doc. 124 at 99-100.)

Executive Defendants’ cure process appears to substitute a voter

affidavit for a witness, and a witness signature, in a manner

contrary to the absentee ballot procedure established by the

North Carolina legislature. See N.C. Gen. Stat. § 163-231 et

seq.

       The cure process described in Memo 2020-19 permits a voter

to cast an absentee by mail ballot as late as November 12, after

the election, without a witness signature as required by HB

1169. Memo 2020-19 describes the process:

            3.1 Issuance of a Cure Certification or New
       Ballot

       If there are any deficiencies with the absentee
       envelope, the county board of elections shall contact
       the voter in writing within one business day of
       identifying the deficiency to inform the voter there
       is an issue with their absentee ballot and enclosing a
       cure certification or new ballot, as directed
       by Section 2.

            . . . .

            3.2 Receipt of a Cure Certification

       The cure certification must be received by the county
       board of elections by no later than 5 p.m. on
       Thursday, November 12, 2020, the day before county
       canvass. The cure certification may be submitted to
       the county board office by fax, email, in person, or
       by mail or commercial carrier. If a voter appears in
       person at the county board office, they may also be
       given, and can complete, a new cure certification.


                                 - 8 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 8 of 12
(Doc. 143-1 at 3-4.) The “cure certification” is attached to

Memo 2020-19 and does not require an identification of the

missing witness nor does it require a witness or witness

signature at all. (See id. at 6.)

     This court’s findings suggesting that only certain types of

deficiencies could be cured following return of the ballot to

the board of elections is consistent with this court’s

understanding of Karen Brinson Bell’s testimony. At the hearing

on the preliminary injunction, the State called as its witness

Karen Brinson Bell. (Evidentiary Hr’g Tr. vol. 2 (Doc. 113) at

33.) Ms. Bell is the Executive Director of the North Carolina

State Board of Elections. (Id.) Ms. Bell testified, in relation

to curing a ballot,

     Q    Okay. So there's no ability for those voters --
     if they misunderstood the witness requirement and
     didn't have a witness, for those voters to cure their
     absentee ballots?

     A    We could contact them and spoil that particular
     ballot.

     Q    Do you know if that's the regular practice right
     now?

     A    That was a procedure in my county office.

(Id. at 122.)

     In light of the foregoing, it appears to this court that

Executive Defendants have re-written the one-witness


                                 - 9 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 9 of 12
requirement, a statute this court previously upheld, to permit

submission of an absentee ballot without a witness. Memo 2020-19

allows an absentee ballot by mail to be cured without any

evidence that it was properly executed in the first instance in

the presence of a witness. (Doc. 143-1 at 2.) Because Memo 2020-

19 appears to permit a voter to cast an unwitnessed absentee by

mail ballot, the procedure undermines and in effect eliminates

the Legislature’s interest in preventing ballot fraud as more

fully described in this court’s Memorandum Opinion. (Doc. 124 at

102) (“[T]he deterrent effect of the One-Witness Requirement, in

addition to North Carolina’s recent history of voter fraud

involving absentee ballots, are sufficiently weighty to justify

the modest burden on voters.”). This court does not find Memo

2020-19 “consistent with the Order entered by this Court on

August 4, 2020,” (Doc. 143 at 1), and, to the degree this

court’s order was used as a basis to eliminate the one-witness

requirement, this court finds such an interpretation

unacceptable.

     Furthermore, to the extent this court’s order is providing

a basis for revisions to elections laws on September 22, 2020,

(Doc. 143-1 at 1), after absentee voting started on September 4,

2020, FAQs: Voting by Mail in North Carolina in 2020, North

Carolina State Board of Elections (last accessed September 30,


                                 - 10 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 10 of 12
2020), https://www.ncsbe.gov/voting/vote-mail/faqs-voting-mail-

north-carolina-2020#when-will-i-receive-my-absentee-ballot-for-

the-2020-general-election, this court has significant concern.

     The election is now less than sixty days away. The Supreme

Court:

     has repeatedly emphasized that lower federal courts
     should ordinarily not alter the election rules on the
     eve of an election. See Purcell v. Gonzalez, 549 U.S.
     1, 127 S. Ct. 5, 166 L. Ed. 2d 1 (2006) (per curiam);
     Frank v. Walker, 574 U.S. 929, 135 S. Ct. 7, 190
     L. Ed. 2d 245 (2014); Veasey v. Perry, 574 U. S. ____,
     135 S. Ct. 9, 190 L. Ed.2 d 283 (2014).

Republican Nat'l Comm. v. Democratic Nat'l Comm., 589 U.S. ____,

____, 140 S. Ct. 1205, 1207 (2020). The voting by mail process

was scheduled to start on September 4, 2020, when ballots began

being “mailed by county boards of elections to voters who . . .

returned a request form.” FAQs: Voting by Mail in North Carolina

in 2020, North Carolina State Board of Elections (last accessed

September 30, 2020), https://www.ncsbe.gov/voting/vote-

mail/faqs-voting-mail-north-carolina-2020#when-will-i-receive-

my-absentee-ballot-for-the-2020-general-election. So far as this

court is aware, ballots, envelopes, and the processes began

under the law as it existed as either upheld or modified by the

terms of this court’s order. It appears that on September 22,

2020, with the introduction of Memo 2020-19, those laws were

modified by the North Carolina State Board of Elections without


                                 - 11 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 11 of 12
legislative action, apparently, for the purpose of compliance

with this court’s order.

     In view of the foregoing, this court finds a status

conference is necessary. The Clerk is directed to set this

matter for a status conference, in person, at the earliest

possible date and time available. At the conference, the court

will inquire of Executive Defendants as follows:

     1.   Whether this court’s interpretation of the Notice of

Filing, (Doc. 143), and Memo 2020-19 (Doc. 143-1), is correct or

incorrect; and

     2.   Whether this court’s order, (Doc. 124), was used or

asserted as a basis for a revision of election procedure on

September 22, 2020, to allow submission of an absentee by mail

ballot without a witness signature; and if so,

     3.   What action or relief is necessary from this court to

address any improper application of the terms and conditions of

this court’s preliminary injunction order.

     This the 30th day of September, 2020.




                                 __________________________________
                                    United States District Judge




                                 - 12 -



   Case 1:20-cv-00457-WO-JLW Document 145 Filed 09/30/20 Page 12 of 12
